Name: Commission Regulation (EC) No 581/2004 of 26 March 2004 opening a standing invitation to tender for export refunds concerning certain types of butter
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 27.3.2004 EN Official Journal of the European Union L 90/64 COMMISSION REGULATION (EC) No 581/2004 of 26 March 2004 opening a standing invitation to tender for export refunds concerning certain types of butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 31(3)(b) and (14) thereof, Whereas: (1) According to Article 2(1) of Commission Regulation (EC) No 580/2004 of 26 March 2004 establishing a tender procedure concerning export refunds for certain milk products (2) the Commission decides on a standing invitation to tender within the framework of that Regulation. (2) For practical reasons it is appropriate to provide for separate invitations to tender for the products referred to in Article 1 of Regulation (EC) No 580/2004. This Regulation should therefore open a standing invitation to tender for certain types of butter. (3) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. A permanent tender is opened in order to determine the export refund on the following types of butter referred to in section 9 of Annex I to Commission Regulation (EEC) No 3846/87 (3): (a) natural butter in blocks of at least 20 kilograms net weight falling under product codes ex ex040510199500 and ex ex040510199700, (b) butteroil in containers of at least 190 kilograms net weight falling under product code ex ex040590109000, intended for export to the following destinations:  Russia (destination code 075),  all other destinations except Andorra, Cyprus, Estonia, Gibraltar, Hungary, Latvia, Lithuania, Malta, Poland, Slovakia, Slovenia, Czech Republic, the United States of America and Vatican City. 2. The tendering procedure is subject to the conditions set out in Regulation (EC) No 580/2004 and in this Regulation. Article 2 1. Tenders may only be lodged during tendering periods and shall be valid only for the tendering period in which they are lodged. Tenders shall be submitted separately for one of the products and one of the destinations referred to in Article 1(1). 2. Each tendering period shall begin at 11:00 (Brussels time) on the first and third Wednesday of the month except the first Wednesday in August and the third Wednesday in December. If Wednesday is a public holiday, the period shall begin at 11:00 (Brussels time) on the following working day. Each tendering period shall end at 11:00 (Brussels time) on the Wednesday following the second and the fourth Tuesday of the month, except on the second Wednesday in August and on the fourth Wednesday in December. If Wednesday is a public holiday the period shall end at 11:00 (Brussels time) on the previous working day. 3. Each tendering period shall be numbered in series starting with the first period provided for. Article 3 1. Each tender shall concern a minimum quantity of at least 10 tonnes of butter or 18 tonnes of butteroil. 2. The tendering security shall be EUR 20 per 100 kilograms of butter and EUR 25 per 100 kilograms of butteroil. The tendering security shall become the export licence security when a tender is accepted. 3. Tenders shall be submitted to the competent authorities of the Member States listed in the Annex. Article 4 For the purpose of Article 4(2) of Regulation (EC) No 580/2004 Member States shall communicate separately the tenders in relation to the destinations indicated under the first and second indents of Article 1 of this Regulation. Article 5 This Regulation shall enter into force on the first day of the month following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) See page 58 of this Official Journal. (3) OJ L 366, 24.12.1987, p. 1. ANNEX Competent authorities of the Member States referred to in Regulation (EC) No 580/2004 and the present Regulation to which tenders shall be submitted: BE Bureau d'intervention et de restitution belge Belgisch Interventie- en Restitutiebureau Rue de TrÃ ¨ves 82/Trierstraat 82 B-1040 Bruxelles/Brussel TÃ ©l./Tel. (32-2) 287 24 11 TÃ ©lÃ ©copieur/Fax 32-(0) 2 287 25 24 DK Ministeriet for FÃ ¸devarer, Landbrug og Fiskeri Direktoratet for FÃ ¸devareErhverv EksportstÃ ¸ttekontoret Nyropsgade 30 DK-1780 KÃ ¸benhavn V Tlf. (45) 33 95 80 00 Fax (45) 33 95 80 80 DE Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE) D-60083 Frankfurt am Main Tel. (49-69) 15 64 -732, 774, 884 Fax (49-69) 15 64-874, 792 EL O.P.E.K.E.P.E.  Direction Dilizo Rue Acharnon 241 GR-10446 AthÃ ¨nes Tel.: (30-210) 212 49 03  (30-210) 212 49 11 Fax: (30-210) 86 70 503 ES Ministerio de EconomÃ ­a SecretarÃ ­a General de Comercio Exterior Paseo de la Castellana, 162 E-28071 Madrid Tel.: (34) 913 49 37 80 Fax: (34) 913 49 38 06 FR Office national interprofessionnel du lait et des produits laitiers 2 rue Saint-Charles F-75740 Paris Cedex 15 TÃ ©l.: (33-1) 73005000 Fax: (33-1) 73005050Service de Commerce extÃ ©rieur: TÃ ©l.: (33-1)73005044 Fax: (33-1)73005395 IE Department of Agriculture and Food Johnstown Castle Estate Wexford Ireland Tel. (353) 53 63 400 Fax (353) 53 42 843 IT Ministero delle AttivitÃ produttive Dipartimento Commercio estero DG Politica commerciale  Div. II Viale Boston 25 I-00144 Roma Tel.: (39-06) 599 3220 Fax: (39-06) 599 3214 LU OFFICE DES LICENCES 21, rue Philippe II L-2011 Luxembourg TÃ ©l.: (35-2) 478 2370 TÃ ©lÃ ©copieur: (35-2) 466138 NL Productschap Zuivel Louis Braillelaan 80 NL2719 EK Zoetermeer Tel.: (31)-(0)79 368 1534 Fax: (31) (0)79 368 1954 E-mail: HR@PZ.AGRO.NL AT Agrarmarkt Austria Dresdner StraÃ e 70 A-1201 Wien Tel.: (43-1) 331 51 Fax: (43-1) 331 51 396 E-mail: bereich.MILCH@AMA.GV.AT PT MinistÃ ©rio das FinanÃ §as DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas e dos Impostos Especiais sobre o Consumo DirecÃ §Ã £o de ServiÃ §os de Licenciamento Rua Terreiro do Trigo  EdifÃ ­cio da AlfÃ ¢ndega P-1149  060 Lisboa Tel.: (351-21) 881 42 62 Fax: (351-21) 881 42 61 FI Maa- ja metsÃ ¤talousministeriÃ ¶ InterventioyksikkÃ ¶ P.O. Box 30 FIN-00023 Government, Finland Puh: (358-9) 160 01 Telekopio: (358-9) 1605 2707 SE Statens jordbruksverk Vallgatan 8 S-51182 JÃ ¶nkÃ ¶ping Tfn: (46-36) 15 50 00 Fax: (46-36) 19 05 46 UK Rural Payments Agency (RPA) Lancaster House, Hampshire Court Newcastle-upon-Tyne NE4 7YE United Kingdom Tel. (44-191) 226 52 62 Fax (44-191) 226 52 12